NOT FOR PUBLICATION                        FILED
                      UNITED STATES COURT OF APPEALS                     MAR 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


WALTER ORLANDO MANCIA                            No. 13-74379
GUERRERO,
                                                 Agency No. A095-731-757
                Petitioner,

    v.                                           MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

                Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Walter Orlando Mancia Guerrero, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for withholding of removal and protection under the Convention


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Mancia

Guerrero failed to establish he was persecuted or that it is more likely than not he

would be persecuted on account of a protected ground. See Parussimova v.

Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (under the REAL ID Act, applicant

must prove that a protected ground is at least ‘one central reason’ for persecution);

INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (“since the statute makes motive

critical, he must provide some evidence of it, direct or circumstantial”) (emphasis

in original). Thus, Mancia Guerrero’s withholding of removal claim fails. See

Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010).

      Substantial evidence also supports the agency’s denial of Mancia Guerrero’s

CAT claim because he failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in El Salvador.

See Silaya, 524 F.3d at 1073. We reject his contention that the BIA did not

consider his claim properly.

      PETITION FOR REVIEW DENIED.




                                          2                                   13-74379